
	

113 S375 RS: Senate Campaign Disclosure Parity Act
U.S. Senate
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 148
		113th CONGRESS
		1st Session
		S. 375
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2013
			Mr. Tester (for himself,
			 Mr. Cochran, Mr. Grassley, Mr.
			 Levin, Mr. Durbin,
			 Mrs. McCaskill, Mr. Harkin, Mr.
			 Isakson, Mr. Merkley,
			 Mr. Begich, Mr.
			 Schumer, Mrs. Gillibrand,
			 Mr. Leahy, Mr.
			 King, Ms. Warren,
			 Mr. Franken, Mr. Udall of Colorado, Mr.
			 Wyden, Mr. Udall of New
			 Mexico, Mr. Cardin,
			 Mr. Blumenthal, Mr. Graham, Mr.
			 Reed, Mr. Baucus,
			 Mrs. Shaheen, Mr. Whitehouse, Ms.
			 Murkowski, Mr. Rockefeller,
			 Ms. Klobuchar, Mr. Heinrich, Mr.
			 Warner, Ms. Landrieu,
			 Mr. Sanders, Mrs. Boxer, and Mr.
			 Johnson of South Dakota) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Rules and Administration
		
		
			July 24, 2013
			 Reported by Mr.
			 Schumer, without amendment
		
		A BILL
		To require Senate candidates to file designations,
		  statements, and reports in electronic form. 
	
	
		1.Short titleThis Act may be cited as the
			 Senate Campaign Disclosure Parity
			 Act.
		2.Filing by Senate
			 candidates with CommissionSection 302(g) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 432(g)) is amended to read as follows:
			
				(g)Filing with the
				commissionAll designations, statements, and reports required to
				be filed under this Act shall be filed with the
				Commission.
				.
		
	
		July 24, 2013
		Reported without amendment
	
